 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           CASE NO. 2:18-MJ-00231-CKD
11                                 Plaintiff,            STIPULATION AND JOINT REQUEST FOR
                                                         PROTECTIVE ORDER; PROTECTIVE ORDER
12                          v.
13
     WILLIAM LEE ASHLEY,
14

15                                Defendant.

16

17                                              I.   STIPULATION
18          1.      Plaintiff United States of America, by and through its counsel of record, and Defendant
19 William Lee Ashley (“defendant”), by and through his counsel of record (collectively, the “parties”), for

20 the reasons set forth below, hereby stipulate, agree, and jointly request that the Court enter a Protective

21 Order in this case restricting the use and dissemination of certain materials containing personal

22 identifying information of real persons and other confidential information of victims, witnesses, and

23 third parties.

24          2.      On November 15, 2018, the United States filed a Criminal Complaint charging Defendant
25 William Lee Ashley with one count of bank fraud, in violation of 18 U.S.C. § 1344; one count of

26 possession of 15+ unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(3); and one count of
27 possession of USPS locks and keys, in violation of 18 U.S.C. § 1704. ECF 1. On November 21, 2018,

28 the defendant made his initial appearance and was arraigned on the Complaint. He is currently detained


      STIPULATION AND PROTECTIVE ORDER                   1
30
 1 pending trial.

 2          3.      As part of its investigation in the above-captioned case, the United States is in possession

 3 of documents relating to the charges against the defendant, and seeks to provide those documents to

 4 counsel for the defendant. Some of the materials may exceed the scope of the United States’ discovery

 5 obligations, but will be produced to promote a prompt and just resolution or trial of the case.

 6          4.      The United States intends to produce to the Defense Team, as defined below, materials

 7 containing personal identifying information (“PII”) and other confidential information of real persons,

 8 including, among other things, personal names, addresses, phone numbers, Social Security numbers,

 9 employers, credit/debit card numbers, and bank account numbers. These real persons are victims,

10 witnesses, or third parties to this case.

11          5.      The purpose of the proposed Protective Order is to prevent the unauthorized

12 dissemination, distribution, or use of materials containing the PII and confidential information of others.

13 If this information is disclosed without protective measures, or to defendant without limitation, it will

14 risk the privacy and security of the people to whom the information relates. The information could itself

15 be used to further criminal activity if improperly disclosed or used. The United States has ongoing

16 statutory and ethical obligations to protect victims.

17          6.      Due to the nature of the charges and the alleged conduct in this case, PII and other

18 confidential information make up a significant part of the discovery materials in this case and such

19 information itself, in many instances, has evidentiary value. The documentary evidence contains a very

20 large quantity of privacy-protected information that would be difficult or time-consuming to redact.

21 Further, if the government were to attempt to redact all this information, the defense would receive a set

22 of discovery that would be highly confusing and difficult to understand, and could inhibit prompt and

23 just resolution of the case or preparation for trial.

24          7.      Accordingly, the parties jointly request a Protective Order that will permit the United

25 States to produce discovery that is unredacted, but preserves the privacy and security of victims, witness,

26 and third parties. The parties agree that the following conditions, if ordered by the Court in the proposed
27 Protective Order, will serve the government’s interest in maintaining the privacy and security of victims

28 and third parties, while permitting the Defense Team to understand the United States’ evidence against


       STIPULATION AND PROTECTIVE ORDER                    2
30
 1 the defendant.

 2          8.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 3 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

 4                              II.      PROPOSED PROTECTIVE ORDER
 5          A.      Protected Materials
 6          9.      This Order pertains to all discovery provided or made available to defense counsel in this

 7 case (hereafter, collectively “Protected Materials”).

 8          10.     For purposes of the Protective Order, the term “Personal Identifying Information” (“PII”)

 9 includes: any information within the definition of a “means of identification” under 18 U.S.C. §

10 1028(d)(7), information within the definition of an “access device” under 18 U.S.C. § 1029(e)(1), and

11 the home addresses and personal phone numbers of any victim or witness.

12          11.     To the extent that notes are made that memorialize, in whole or in part, the PII in any

13 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

14 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

15 and must be handled in accordance with the terms of the Protective Order.

16          B.      Defense Team
17          12.     For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

18 of record.

19          13.     For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

20 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

21 consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

22 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

23 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

24 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

25 of the defendant.

26          14.     Defense Counsel must provide a copy of this Order to all members of the Defense Team.

27                  a)      Defense Counsel must obtain written acknowledgement from members of the

28          Defense Team that they are bound by the terms and conditions of this Protective Order, prior to


      STIPULATION AND PROTECTIVE ORDER                     3
30
 1          providing any Protected Materials to the members of the Defense Team. The written

 2          acknowledgement need not be disclosed or produced to the United States unless ordered by the

 3          Court.

 4                   b)     Members of the defense team who are employees of the Federal Defender’s

 5          Office who have signed a confidentiality agreement as part of their employment are not required

 6          to sign a written acknowledgement. The confidentiality agreement need not be disclosed or

 7          produced to the United States unless ordered by the Court.

 8          C.       Disclosure of Protected Materials
 9          15.      The Defense Team shall not permit anyone other than the Defense Team to have

10 possession of the Protected Materials, including the defendant himself.

11          16.      No person or party shall use any Protected Materials or information derived from

12 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

13 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

14 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other

15 purposes whatsoever, and shall not be used for the economic or other benefit of the defendant, or any

16 third party. Protected Materials may be disclosed only to the categories of persons and under the

17 conditions described in this Order.

18          17.      Defendant may review Protected Materials in this case only in the presence of a member

19 of the Defense Team, and his or her Defense Counsel shall ensure that the defendant is never left alone

20 with any Protected Materials. Defendant may not copy, keep, maintain, or otherwise possess any of

21 such Protected Materials at any time. Defendant must return any Protected Materials to the Defense

22 Team at the conclusion of any meeting at which defendant review the Protected Materials. Defendant

23 may not take any Protected Materials out of the room in which they are meeting with the Defense Team.

24 Defendant may not write down or memorialize any PII contained in the Protected Materials. At the

25 conclusion of any meeting with defendant, the member of the Defense Team present shall take with him

26 or her all Protected Materials. At no time, under any circumstances, will any Protected Materials be left
27 in the possession, custody, or control of the defendant, whether or not he or she is incarcerated.

28          18.      If, during the pendency of the case, defendant requests a copy of the Protected Materials


      STIPULATION AND PROTECTIVE ORDER                    4
30
 1 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

 2 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted

 3 and the copy bears the inscription as described in Paragraph 25. If Defense Counsel provides a redacted

 4 copy to defendants subject to these conditions, Defense Counsel or a member of the Defense Team must

 5 contemporaneously memorialize in writing that it has fully redacted PII from the Protected Materials

 6 and complied with this Order. This written certification need not be disclosed or produced to the United

 7 States unless ordered by the Court.

 8          19.      The Defense Team may review Protected Materials with a witness or potential witness in

 9 this case, including the defendant, subject to the requirement above that a member of the Defense Team

10 must be present if Protected Materials are being shown to the defendant. Before being shown any

11 portion of the Protected Materials, however, any witness or potential witness must be informed of the

12 existence of the Protective Order and given a copy of the Protective Order. No witness or potential

13 witness may retain Protected Materials, or any copy thereof, after his or her review of those materials

14 with the Defense Team is complete.

15          20.      This Order does not limit employees of the United States Attorney’s Office for the

16 Eastern District of California from disclosing the Protected Materials to members of the United States

17 Attorney’s Office, law enforcement agencies, the Court, and defense.

18          21.      Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

19 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

20 considering disseminating any of the Protected Materials to a third party, in order that the United States

21 may take action to resist or comply with such demands as it may deem appropriate.

22          D.       Ensuring Security of Protected Materials
23          22.      The Defense Team shall maintain the Protected Materials safely and securely, and shall

24 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

25 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where

26 visitors are not left unescorted.
27          23.      A copy of the Protective Order must be stored with the discovery, in paper form and

28 electronically.


      STIPULATION AND PROTECTIVE ORDER                   5
30
 1          24.     To the extent that Protected Materials, or any copies or reproductions thereof, are stored

 2 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

 3 medium, including a password-protected computer, or device. Encryption keys must be stored securely

 4 and not written on the storage media that they unlock.

 5          25.     If a member of the Defense Team makes, or causes to be made, any further copies of any

 6 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

 7 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

 8 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

 9 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

10 with the above notation.

11          E.      Filings
12          26.     In the event that a party needs to file Protected Materials containing PII, or materials

13 otherwise identified as containing confidential information of victims, witnesses, or third parties with

14 the Court, or disclose PII in court filings, the filing should be made under seal. If the Court rejects the

15 request to file such information under seal, the party seeking to file such information shall provide

16 advance written notice to the other party to afford such party an opportunity to object or otherwise

17 respond to such intention. If the other party does not object to the proposed filing, the party seeking to

18 file such information shall redact the PII or confidential materials and make all reasonable attempts to

19 limit the divulging of PII or confidential materials.

20          F.      Conclusion of Prosecution
21          27.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

22 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

23 subject to the Protective Order unless and until such Order is modified by the Court.

24          28.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

25 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

26 writing that the Protected Materials have been destroyed, or, if Defense Counsel seeks to maintain the
27 Protected Materials in the Defense Team’s files beyond final disposition of the case, seek modification

28 of this provision for the Court. If any Protected Materials are used as defense exhibits, they shall be


      STIPULATION AND PROTECTIVE ORDER                     6
30
 1 maintained with government exhibits so long as those are required to be maintained.

 2          G.     Termination or Substitution of Counsel
 3          29.    In the event that there is a substitution of counsel prior to final disposition of the case,

 4 new counsel of record must join this Protective Order before any Protected Materials may be transferred

 5 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

 6 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

 7 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

 8 proceedings, for complying with the provisions set forth in this Protective Order. All members of the

 9 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

10 not relieved by termination of representation or conclusion of the prosecution.

11          A.     Redaction of Protected Materials
12          30.    Nothing in this Order shall prevent the United States Attorney’s Office from redacting

13 PII or other confidential information in any Protected Materials.

14          B.     Modification of Order
15          31.    Nothing in this Order shall prevent any party from seeking modification to the Order or

16 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

17 any party from seeking a more restrictive protective order with regard to particular discovery items.

18          C.     Violation of Order
19          32.    Any person who willfully violates this Order may be held in contempt of court and may

20 be subject to monetary of other sanctions as deemed appropriate by the Court. This provision does not

21 expand or narrow the Court’s contempt powers.

22          D.     Application of Laws
23          33.    Nothing in this Order shall be construed to affect or comment on the admissibility or

24 discoverability of the Protected Materials.

25 / / /

26 / / /
27 / / /

28 / / /


      STIPULATION AND PROTECTIVE ORDER                    7
30
 1          34.    Nothing in this Order shall be construed to affect the application of and the parties’

 2 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 3

 4   Dated: December 21, 2018                                MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                           /s/ ROBERT J. ARTUZ
                                                             ROBERT J. ARTUZ
 7                                                           Special Assistant U.S. Attorney
 8
     Dated: December 21, 2018                                /s/ CHRISTINA SINHA
 9                                                           CHRISTINA SINHA
                                                             Counsel for Defendant
10
                                                             WILLIAM LEE ASHLEY
11

12

13

14

15

16                                         FINDINGS AND ORDER

17          The Court having read and considered the Stipulation and Joint Request for a Protective Order,

18 which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE

19 exists to enter the above Order.

20          IT IS SO FOUND AND ORDERED

21 Dated: December 21, 2018

22

23

24

25

26
27

28


      STIPULATION AND PROTECTIVE ORDER                   8
30
